           Case 1:18-cv-01660-AWI-EPG Document 79 Filed 12/17/20 Page 1 of 4


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   CESAR CAMPOS, LATANA M.                            CASE NO. 1:18-CV-1660 AWI EPG
     CHANDAVONG, NENG HER, HUGH
10   YANG, and NICK VANG,
                                                        ORDER DISMISSING CLAIMS AND
11                         Plaintiffs                   ORDER FOR ADDITIONAL BRIEFING
12                  v.
13   FRESNO DEPUTY SHERIFF’S
     ASSOCIATION, COUNTY OF FRESNO,
14   and XAVIER BECERRA in his official
     capacity as Attorney General of California,
15
                           Defendants
16

17

18         This is a dispute between current and former members of the Fresno County Sheriff’s
19 Department regarding the collection of union dues by the County of Fresno (“the County”) for the

20 benefit of the Fresno Deputy Sheriff’s Association (“FDSA”). Plaintiffs seek relief under state

21 law theories and Janus v. Am. Fed’n of State, Cnty. & Municipal Employees, Council 31, 138

22 S.Ct. 2448 (2018) (“Janus”). The active complaint is the Second Amended Complaint. On

23 November 12, 2020, the Court granted in part FDSA’s Rule 12(b)(1) and Rule 12(b)(6) combined

24 motion to dismiss. See Doc. No. 74. The Court dismissed the first and third causes of action

25 (which alleged only federal law claims), declined to address the state law claims, and issued an

26 order to show cause why the federal claims against the County should not be dismissed for the
27 same reasons that dismissal was appropriate as to the FDSA. See id. The County and Plaintiffs

28 have now responded.
           Case 1:18-cv-01660-AWI-EPG Document 79 Filed 12/17/20 Page 2 of 4


 1         Plaintiff’s Position
 2         Plaintiffs agree that the Court’s ruling on the first cause of action also applies to the
 3 County. Plaintiffs also agree that the Court’s ruling on the third cause of action (which involved

 4 vacation hours transferred from employees to the FDSA by the County) for claims based on post-

 5 Janus conduct also applies to the County. However, Plaintiffs argue that the Court dismissed the

 6 pre-Janus claims brought by Plaintiffs Her and Chandavong based on the good faith defense.

 7 Plaintiffs contend that there are no cases that extend the good faith defense to a governmental

 8 entity like the County. Plaintiffs suggest that additional briefing may be appropriate.

 9         Defendant’s Position
10         The County contends that Plaintiffs do not identify any cases in which a public employer,
11 acting in compliance with state law and Abood, has been held financially liable for fees or hours

12 collected for the use of a union. The County notes that Danielsen did not address the specific

13 issue because the claims pursued against the named government officials were deemed moot.

14 Further, there are differences between qualified immunity and the good faith defense. Because the

15 good faith defense is grounded in fairness and equity, the County argues that it should be treated

16 no differently from FDSA for purposes of the defense as the County was merely complying with

17 mandatory state laws. Finally, even where a right is applied retroactively, a party may not be

18 entitled to a remedy. Plaintiffs Chandavong and Her received the benefit of the FDSA’s use of the

19 collected vacation hours. The absence of a remedy against the FDSA and the benefit received

20 from the FDSA’s use of the vacation hours both counsel against treating the FDSA and the County

21 different regarding monetary damages.

22         Discussion
23         There is no dispute that the Court’s prior rationale for dismissing the first cause of action
24 and the third cause of action’s post-Janus based claims apply equally to the FDSA and the County.

25 Therefore, for the reasons articulated in the November 2020 dismissal order, the first cause of

26 action and the post-Janus claims within the third cause of action against the County will be
27 dismissed without leave to amend. See Doc. No. 74

28         The only dispute is whether a viable claim for pre-Janus conduct, that is the County taking

                                                       2
            Case 1:18-cv-01660-AWI-EPG Document 79 Filed 12/17/20 Page 3 of 4


 1 vacation hours for the use of the FDSA from non-FDSA members Her and Chandavong,1 are

 2 subject to dismissal. After consideration, the Court agrees with Plaintiff that additional briefing is

 3 appropriate. The parties will be ordered to submit simultaneous briefing that addresses whether

 4 any cases have extended the good faith defense to a public employer like the County and whether

 5 any cases have held a public employer liable through Janus for dues or vacation hours taken pre-

 6 Janus and in conformity with Abood.

 7           Additionally, the County’s response noted the Seventh Circuit decision in Janus v. Am.
 8 Fed’n of State, Cty., & Mun. Emps., Council 31, 942 F.3d 352 (7th Cir. 2019) (“Janus II”). Janus

 9 II addressed retroactivity and the good faith defense. Janus II decided to assume that Janus

10 should be applied to the “full sweep of people identified in [Harper v. Virginia Dep’t of Taxation,

11 509 U.S. 86 (1993)] (that is, Mr. Janus himself and all others whose cases were in the pipeline at

12 the time of the [Supreme] Court’s decision [in Janus]).” Janus II, 942 F.3d at 360. Here, the

13 vacation hour claims of Chandavong and Her were not “in the pipeline” when Janus was decided,

14 meaning they were not pending in court at the time Janus was decided. See Janus II, 942 F.3d at

15 359-60. Janus II’s entire discussion of retroactivity suggests that claims that Chandavong and Her

16 may have for vacation hours taken pre-Janus may not rely on Janus to show a violation of the

17 Constitution. Therefore, the parties will be ordered to brief whether Janus can be applied

18 retroactively to the claims of Chandavong and Her for vacation hours taken prior to the Janus

19 decision.

20

21                                                       ORDER
22           Accordingly, IT IS HEREBY ORDERED that:
23 1.        The first cause of action in the Second Amended Complaint against the County is
24           DISMISSED without leave to amend;
25 2.        The third cause of action for all claims based on post-Janus conduct (that is, conduct
26
     1
      The SAC alleges that Chandavong successfully resigned from the FDSA in December 2016. The good faith defense
27   bars monetary relief for any vacation hours that were taken from Chandavong prior to the December 2016 resignation.
     See Danielsen v. Inslee, 945 F.3d 1096, 1104-05 (9th Cir. 2019). Therefore, in light of Plaintiffs’ response to the
28   order to show cause, the only possible claim that Chandavong may have regarding vacation hours transferred to the
     FDSA would be for vacation hours transferred between December 2016 and July 1, 2018.

                                                             3
             Case 1:18-cv-01660-AWI-EPG Document 79 Filed 12/17/20 Page 4 of 4


 1            occurring after July 1, 2018) is DISMISSED without leave to amend;
 2 3.         By January 11, 2021, the parties shall submit simultaneous briefing regarding the three
 3            issues discussed above (application of the good faith defense to a public entity, cases in
 4            which a public entity has been held liable under Janus for conduct that was consistent with
 5            Abood, and whether Janus can be applied retroactively to the pre-Janus based claims of
 6            Chandavong and Her);2 and
 7 4.         By January 25, 2021, the parties shall file simultaneous replies to the supplemental
 8            briefing.
 9
     IT IS SO ORDERED.
10

11 Dated: December 17, 2020
                                                          SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27   2
      The parties’ supplemental briefing shall contain sections that expressly address each of the three issues expressly and
28   distinctly. The Court will construe the failure of a party to address any of these specific issues as an abandonment of
     any potential argument in that party’s favor with respect to the omitted issue.

                                                                4
